DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.  The Examiner notes that in contrast to the box checked on Applicants RCE form, no Information Disclosure Statement (IDS) has been received with this RCE.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1, 17 and 18 contain variations of the limitations "wherein in either one of the first mode or the second mode, the at least one processor is further configured to: receive data from only a sub-portion of the first portion of the plurality of pixels and only a sub-portion of the second portion of pixels" and taken in combination . 
The closest prior art, Motta (U.S. 2011/0228097), (U.S. 2016/0188963), Kimura (U.S. 2010/0207958), Shor (U.S. 2013/0202161), Klaus (U.S. 2014/0267351), Fujita (U.S. 2016/0248953) and Ambrus (U.S. 2016/0179336), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483